FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROSA RAMIREZ-VELASQUEZ,                          No. 07-71083

               Petitioner,                        Agency No. A070-063-251

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rosa Ramirez-Velasquez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her motion to reopen and rescind a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
prior deportation order and terminate removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen, Cardoso-Tlaseca v. Gonzales, 460 F.3d 1102, 1106 (9th Cir.

2006), and we review de novo questions of law, Cerezo v. Mukasey, 512 F.3d
1163, 1166 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

         Because Ramirez-Velasquez failed to demonstrate a gross miscarriage of

justice, she may not at this point collaterally attack her 1991 deportation order. See

Hernandez-Almanza v. INS, 547 F.2d 100, 102-03 (9th Cir. 1976). The agency

therefore did not abuse its discretion in denying Ramirez-Velasquez’s motion to

reopen. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of

a motion to reopen shall be reversed if it is “arbitrary, irrational or contrary to

law”).

         Contrary to Ramirez-Velasquez’s contention, the BIA did not impermissibly

ignore her arguments regarding her motion to reopen.

         To the extent that Ramirez-Velasquez challenges the agency’s decision not

to exercise its sua sponte authority to reopen, we lack jurisdiction. See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.


DL/Research                                 2                                     07-71083